
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



PURCHASE AND SALE AGREEMENT


        PURCHASE AND SALE AGREEMENT ("Agreement") made this 1st day of November,
2002 BETWEEN MC-CAP, L.L.C., a Delaware limited liability company ("Seller"),
and [Intentionally Omitted], a Delaware limited liability company ("Purchaser");

        WHEREAS, Seller is the beneficial and record owner of the Membership
Interests (as hereinafter defined) in ARCap Investors, L.L.C., a Delaware
limited liability company (the "Company") represented and expressed by the
common membership units listed on Schedule 1 annexed hereto (together and
collectively with all rights, title and interest in and to the Company as a
consequence of the ownership thereof, including, without limitation, all
Membership Interests represented or expressed thereby, and all rights to
dividends and other distributions appertaining to such units or such Membership
Interests accruing after the Closing (as hereinafter defined), the "Units");

        WHEREAS, as used herein, the terms "Board of Managers," "Member,"
"Membership Interests" and "Substitute Member" have the meanings provided in
that certain Amended and Restated Limited Liability Company Agreement of ARCap
Investors, L.L.C. made as of August 4, 2000 by and among [Intentionally
Omitted], and the additional parties set forth on Schedule A attached thereto,
as amended by a certain First Amendment dated February 16, 2001, as further
amended by a certain Second Amendment adopted by resolution of the Board of
Managers on March 15-16, 2001, as further amended by a certain Third Amendment
adopted by consent of the Members, September, 2001, and as further amended by
that certain Fourth Amendment dated as of August 6, 2002 (as so amended, the
"LLC Agreement");

        WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Units for the purchase price and upon the terms and
conditions set out in this Agreement;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
set out in this Agreement, and other good and valid consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1.    Sale and Purchase of Units

        1.1.    Sale.    At the Closing, as hereinafter defined, Seller shall
irrevocably sell, convey, transfer and assign all of the Units to Purchaser, and
Purchaser shall irrevocably purchase the Units from Seller, for the purchase
price provided in this Agreement but subject to the terms and conditions hereof.

        1.2.    Substitute Member. It is specifically intended by Seller and
Purchaser that Purchaser shall become a Substitute Member in the Company as the
holder of the Membership Interests represented and expressed by the Units. In
accordance with Section 12.2(a) of the LLC Agreement, Seller hereby expressly
gives Purchaser the right to become and be a Substitute Member entitled to all
of the rights of a Member with such Membership Interests.

2.    Purchase Price

        2.1.    Purchase Price. The portion of the purchase price to be paid for
the Units that Purchaser agrees to deliver at Closing and Seller agrees to
accept at Closing (the "Closing Payment") is Twenty Million, Two Hundred
Twenty-Four Thousand, Six Hundred Thirty-Two and No/100 Dollars
($20,224,632.00).

        2.2.    Appreciation Contingency.

        (a)    In addition to the Closing Payment, Purchaser shall pay to Seller
certain additional consideration for the Units (any such additional
consideration, the "Appreciation Contingency" and, together with the Closing
Payment, the "Purchase Price"), if on or before the fifth (5th)

--------------------------------------------------------------------------------

anniversary of the Closing (the "Contingency Termination Date"), Purchaser
(i) sells or otherwise disposes of some or all of the Units for aggregate, net
consideration in excess of $27,176,958.00 (the "Base Amount"), or (ii) enters
into a written agreement or written understanding with a person or entity to
sell or otherwise dispose of some or all of the Units that is followed by a sale
or other disposition of Units to such person or entity within 120 days after the
Contingency Termination Date for aggregate, net consideration in excess of the
Base Amount. Any sale or other disposition of Units within the scope of the
prior sentence shall be an "Appreciation-Contingency Sale." Subject to the
provisions of Section 2.2(d) below, while the Base Amount is equal to $27.00 per
Unit ("Base Unit Price"), no Appreciation Contingency is due upon the sale or
other disposition of any Unit for any price above the Base Unit Price unless and
until the total amount of net consideration received for all Units sold or
otherwise disposed of exceeds the Base Amount.

        (b)    For the purposes of this Agreement, the "net consideration"
received for any Unit shall be equal to the amount of cash or cash equivalent
consideration received by Purchaser for such Unit, less any and all reasonable
fees, costs and expenses (including, without limitation, Purchaser's reasonable
attorneys' fees, and including any reasonable offering, placement, banking or
similar sales costs, expenses, fees or commissions, including any of the same
incurred in connection with the registration of any of the Units or their sale
with any governmental agency, to the extent borne by, or allocated by the
Company to, Purchaser or the Units), transfer or sales taxes (and not income or
franchise taxes) and regulatory and administrative fees as may be imposed by
applicable governmental agencies incurred by Purchaser in connection with or as
a consequence of the sale or other disposition. For consideration that is not in
the form of cash, cash-equivalents or regularly traded securities for which
third-party pricing is readily available, the consideration shall be valued at
its fair market value, as determined by such appraiser as Purchaser and Seller
shall mutually agree upon (provided that in the event that any such
consideration is received, at Purchaser's option, in its sole and absolute
discretion, Purchaser may pay and Seller shall accept the payment of any
Appreciation Contingency fairly attributable to such consideration, as
determined by Purchaser in good faith, in kind (i.e., in the form of a portion
of or interest in such consideration that is not in the form of cash,
cash-equivalents or regularly traded securities for which third-party pricing is
readily available),provided further that, in the event the delivery of such
in-kind consideration to Seller would, in its good faith, reasonable opinion, be
materially detrimental to maintaining its qualification as a "real estate
investment trust" as defined in Section 856 of the Internal Revenue Code of
1986, as amended, Seller shall deliver notice thereof to Purchaser and Purchaser
shall use its good faith commercially reasonable efforts to dispose of Seller's
portion of or interest in such in-kind consideration (it being understood that
nothing herein shall obligate Purchaser to dispose of any of its portion of or
interest in any such consideration)for cash or such other consideration as
Seller shall agree to and deliver such cash or other consideration in lieu of
such in-kind consideration). Such consideration shall exclude and is hereby
expressly made net of: (i) any and all amounts paid to or received by Purchaser
from ARCap as dividends or other distributions (other than payments or other
distributions made in exchange for Units in connection with any buyback or other
redemption thereof or in liquidation of the Company), (ii) any and all amounts
paid to Purchaser by any purchaser or other transferee of the Units on account
of any Company dividends or other distributions or portion thereof accruing
during Purchaser's ownership of the Units, but to be paid after the transfer to
such transferee, or (iii) any stock, debentures or other security whatsoever
distributed to Purchaser on account of any merger, consolidation, other
reorganization, dissolution or sale of the Company (provided that any such
stock, debentures or other securities that are disposed of prior to the
Contingency Termination Date, or with respect to which Purchaser enters into a
written agreement for such disposition prior to the Contingency Termination Date
and actually disposes of them within 120 days thereafter, shall be treated as
Appreciation-Contingency Sales, if the net sales price thereof, when added with
all other net

2

--------------------------------------------------------------------------------




consideration previously or simultaneously received on account of the Units,
exceeds the Base Amount).

        (c)    If Purchaser receives net consideration in excess of the Base
Amount on or before the one hundred and twentieth (120th) day after the
Contingency Termination Date, then within thirty (30) days after the receipt
thereof, Purchaser shall pay Seller twenty-five percent (25%) of such excess at
the address provided for herein for notices to Seller. Purchaser shall include
with such payment a notice setting forth its calculation of the amount thereof.
If the Units are not sold or otherwise disposed of in a single transaction, but
over the course of several transactions, Purchaser shall only be obligated to
make such a payment once the Base Amount has been exceeded. If at the time that
the Base Amount is exceeded, Purchaser has not sold or otherwise disposed of all
of the Units, and if before the Contingency Termination Date, Purchaser sells or
otherwise disposes of any of such remaining Units, then Purchaser shall pay to
Seller, as part of the Appreciation Contingency, 25% of the net consideration,
if any, received from the sale or other disposition of such remaining Units.

        (d)    Notwithstanding the foregoing, in the event that:

        (i)    at the Contingency Termination Date, Purchaser has (x) sold or
otherwise disposed of some Units, or (y) entered into written agreements or
written understandings with a person or entity for the sale or other disposition
of some Units that is followed by a sale or other disposition of such Units to
such person or entity within 120 days after the Contingency Termination Date
(all of the Units described in (x) or (y), "Sold Units"), but has not sold or
otherwise disposed of or entered into such agreements or understandings with
respect to all of the Units, and

        (ii)    the amount determined by dividing (x) the aggregate amount of
net consideration received by the Purchaser for the Sold Units on or before the
120th day after the Contingency Termination Date, by (y) the number of Sold
Units (the amount resulting from such division being herein referred to as the
"Sold Unit Price") exceeds the Base Unit Price, then Seller shall be entitled to
and Purchaser shall pay to Seller, within thirty (30) days after such 120th day,
Appreciation Contingency in an amount equal to twenty-five percent (25%) of the
product of (1) the excess of the Sold Unit Price less the Base Unit Price,
multiplied by (2) the number of Sold Units.

        (e)    Other than in connection with Appreciation-Contingency Sales as
set forth hereinabove, in no event shall Seller be entitled to any Appreciation
Contingency with respect to any Units sold or otherwise disposed of after the
Contingency Termination Date, and Seller shall have no interest in any proceeds
of any such transaction. Nothing in this Section 2 or elsewhere in this
Agreement obligates or is intended to obligate Purchaser to sell or otherwise
dispose of any of the Units on or before the Contingency Termination Date, and
Purchaser shall have no express or implied duty to do so, regardless of whether
or not the price that it could receive for any of such units before the
Contingency Termination Date equaled or exceeded the price that it could obtain
therefor after such date.

        (f)    Purchaser and Seller are arms' length purchaser and seller, and
are not partners or joint venturers and nothing herein shall be construed to
make them such. Purchaser's only obligations to Seller with respect to the Units
are as expressly set forth in this Agreement, and it does not have any duty of
care or any fiduciary or other type of duty to Seller (other than to comply with
the terms of this Agreement in good faith) with respect to the Units and any
such duty that might arise by law or otherwise is hereby forever waived and
discharged by Seller. Seller's only obligations to Purchaser with respect to the
Units are as expressly set forth in this Agreement, and it does not have any
duty of care or any fiduciary or other type of duty to Purchaser (other than to

3

--------------------------------------------------------------------------------




comply with the terms of this Agreement in good faith) with respect to the Units
and any such duty that might arise by law or otherwise is hereby forever waived
and discharged by Purchaser.

3.    Representations and Warranties of Seller

        Seller hereby represents and warrants to Purchaser as follows:

        3.1.    Organization. Seller is a limited liability company duly
organized, validly existing and in good standing, under the laws of the State of
Delaware.

        3.2.    Authorization. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by the necessary limited liability company action
and authority of Seller. This Agreement constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.

        3.3.    Litigation. There are no actions or proceedings pending or, to
the knowledge of Seller, threatened against, relating to or affecting Seller or
any of its assets or properties which could reasonably be expected to result in
the issuance of an order restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by this
Agreement.

        3.4.    No Required Registration. Neither the execution and delivery of
this Agreement nor any related instrument or agreement nor the consummation by
Seller of the transactions contemplated by this Agreement, nor compliance by
Seller with any of the provisions hereof will require Seller or, to Seller's
knowledge, the Company to register with, or obtain any permit, authorization,
consent or approval of, any governmental or regulatory authority.

        3.5.    No Conflicts. Neither the execution nor the delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement, will (a) conflict with or result in the breach of any of the terms,
conditions or provisions of the articles of organization or the operating
agreement of Seller, or of any statue, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority to which Seller is
subject, or of any agreement, contract or commitment which is material to the
business or properties of Seller, (b) constitute a default under any of the
foregoing, or (c) give to others any rights of termination, cancellation or
acceleration under any of the foregoing which, in any case, would be likely to
have a material adverse effect on Seller or which would delay, invalidate or in
any way impair any of the transactions contemplated by this Agreement or any of
the rights to accrue to Purchaser as a result of any such transactions or
otherwise hereunder.

        3.6.    Title. Seller owns the Units beneficially and of record, free
and clear of any mortgage, pledge, security interest, title retention agreement,
lien, adverse claim, option, right of first refusal or offer, charge or other
encumbrance or title defect of any kind or any conditional sale contract, title
retention contract or other contract to give any of the foregoing or any
limitation affecting Seller's ability to transfer the Units to Purchaser
(collectively "Liens") other than the transfer restrictions contained in the LLC
Agreement. Subject to (i) compliance with the conditions in the LLC Agreement
with respect to the transfer of the Units to Purchaser herein contemplated, and
(ii) the delivery of and payment of the Closing Payment for the Units as
provided in this Agreement, Purchaser will acquire good and marketable title to
the Units, free and clear of any Liens other than Liens created or suffered to
exist by Purchaser.

        3.7.    No Broker. Neither Seller nor any agent or representative of
Seller has employed any broker or finder or incurred any liability for any
brokerage fees or commissions in connection with the transactions contemplated
by this Agreement and Seller agrees to indemnify, defend and hold harmless
Purchaser from any loss, damages, actions, causes of action and suits arising
out of or in any manner relating to the alleged employment or use by Seller of
any such broker or finder or anyone claiming by, through or under Seller.

4

--------------------------------------------------------------------------------


        3.8.    Company Financials. Except as set forth on Schedule 3.8 hereto,
Seller has not received any notice or correspondence which could reasonably lead
it to believe that Company has suffered any change which would have a material
adverse effect on the business, properties, prospects, working capital,
financial condition or results of the Company's operations. Other than as set
forth in the LLC Agreement, Seller has not made any commitment to make any
capital contribution or loan to the Company.

        3.9.    Entire Agreement. The LLC Agreement and a certain side letter
dated March 17, 1999 (the "Letter Agreement") constitute the entire agreement
between Seller and the Company with respect to the Units, and these have not
been amended (other than amendments to the LLC Agreement in the ordinary course
of, and limited to, admitting new members). To Seller's knowledge, the LLC
Agreement is valid and in full force and effect. Seller: (i) has not received
any notice from the Company or any other Member therein requesting or requiring
any loan or capital contribution to the Company; (ii) has no existing obligation
to make any capital contributions or loan to the Company or to return any
dividends or other distributions or portions of thereof previously received
other than the obligations, if any, expressly set forth in the LLC Agreement;
(iii) has not had any taxes withheld or tax payments made by the Company on
Seller's behalf or with respect to it pursuant to Section 5.10 of the LLC
Agreement, (iv) has paid the Company in full for the Units; (v) is not a party
to any contract, agreement or commitment (other than the LLC Agreement, the
Letter Agreement, this Agreement and, when executed, the Transfer Documents and
the Company Consent) with respect to the Company or the Units; and (vi) is not
in default under any agreement made or obligation owed by it with respect to the
Company or the Units. Seller has furnished Purchaser with copies of all material
correspondence and other written communications in its possession sent by or on
behalf of Seller to, or received by or on behalf of Seller from the Company
relating to this Agreement or the transactions contemplated hereby. As of the
effectiveness of the transfer of the Units in accordance herewith, the Letter
Agreement shall be of no effect with respect to the Units transferred and shall,
in no event, at any time, be effective against or in any way obligate the
Purchaser.

4.    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller as follows:

        4.1.    Purchaser Organization. Purchaser is a [limited liability
company] duly organized, validly existing and in good standing, under the laws
of the [State of Delaware].

        4.2.    Due Authorization. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the necessary entity action and authority of
Purchaser. This Agreement constitutes a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms.

        4.3.    Litigation. There are no actions or proceedings pending or, to
the knowledge of Purchaser, threatened against, relating to or affecting
Purchaser or any of its assets or properties which could reasonably be expected
to result in the issuance of an order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement.

        4.4.    No Required Registration. Neither the execution and delivery of
this Agreement nor any related instrument or agreement nor the consummation by
Purchaser of the transactions contemplated by this Agreement, nor compliance by
Purchaser with any of the provisions hereof will require Purchaser to register
with, or obtain any permit, authorization, consent or approval of, any
governmental or regulatory authority.

        4.5.    No Conflicts. Neither the execution nor the delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement, will (a) conflict with or result in the breach of any of the terms,
conditions or provisions of the articles of organization or the operating

5

--------------------------------------------------------------------------------


agreement of Purchaser, or of any statute, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority to which the
Purchaser is subject, or of any agreement, contract or commitment which is
material to the business or properties of Purchaser, (b) constitute a default
under any of the foregoing, or (c) give to others any rights of termination,
cancellation or acceleration under any of the foregoing.

        4.6.    No Broker. Neither Purchaser nor any agent or representative of
Purchaser has employed any broker or finder or incurred any liability for any
brokerage fees or commissions in connection with the transactions contemplated
by this Agreement and Purchaser agrees to indemnify, defend and hold harmless
Seller from any loss, damages, actions, causes of action and suits arising out
of or in any manner relating to the alleged employment or use by Purchaser of
any such broker or finder or anyone claiming by, through or under Purchaser.

        4.7.    Investment Representations.

        (a)    Purchaser has been advised that the Units have not been
registered under the Securities Act of 1933, or registered or qualified under
any other securities law and understands and acknowledges that Company is under
no obligation to so register the Units and does not intend to so register the
Units.

        (b)    Purchaser, either alone or with Purchaser's professional
advisers, has such knowledge and experience in financial and business matters
that Purchaser is capable of evaluating the merits and risks of an investment in
Units.

        (c)    Purchaser understands:

        (i)    The financial hazards involved in purchasing the Units, including
the risk of losing Purchaser's entire investment;

        (ii)    The lack of liquidity and restrictions on transfers of Units;
and

        (iii)    The tax consequences of this investment.

Purchaser has consulted with Purchaser's own legal, accounting, tax, investment
and other advisers with respect to the tax treatment of an investment by
Purchaser in the Units and the merits and risks of an investment in the Units.

5.    The Closing

        5.1.    Closing. The Closing hereof (the "Closing") shall take place at
10:00 a.m. on the date which is five business days after the satisfaction or
waiver (in writing) of all of the conditions to Closing set forth in Section 8
(such date or any other date agreed to by the parties pursuant to this
Section 5.1, the "Closing Date") at the offices of Dechert in New York City or
in Philadelphia or at such other time and/or such other place as may be agreed
between the parties hereto.

        5.2.    Transfer Documents. At the Closing Seller shall execute and
deliver to Purchaser an Assignment and Assumption of Common Membership Units,
together with such documents and instruments of transfer and assignment of the
Units as shall (i) be required by the LLC Agreement and (ii) as may otherwise be
reasonably necessary or desirable to transfer to Purchaser all of Seller's
right, title and interest in and to the Units and to allow Purchaser to become a
Substitute Member in the Company with all rights of a Member holding the
Membership Interests expressed by the Units (such Assignment and Assumption of
Common Membership Interests and other documents and instruments, collectively,
the "Transfer Documents"), all of which shall be in form and substance
reasonably satisfactory to Purchaser and Seller.

        5.3.    Payment of Closing Payment. At the Closing, Purchaser shall
deliver to Seller the Closing Payment in immediately available funds by Federal
Funds wire transfer to Seller in accordance with

6

--------------------------------------------------------------------------------


written wire transfer instructions to be provided by Seller to Purchaser at
least two (2) business days prior to the closing.

6.    Apportionments

        6.1.    Pre-Closing Distributions. Seller shall be entitled to all
distributions made to it by the Company prior to Closing and shall bear its
share of profit and loss allocated to it by the Company prior to Closing;
provided that the Closing shall be deemed to occur at the close of business in
New York City on the day that Seller receives payment in immediately available
funds of the Closing Payment.

        6.2.    Bridging Period. Distributions made by the Company in respect of
the Units in respect of a period commencing prior to Closing and terminating
thereafter (a "Bridging Period") and any profit or loss allocated by the Company
in respect of the Units for a Bridging Period shall be prorated between Seller
and Purchaser in accordance with their respective periods of ownership of the
Units during such Bridging Period.

        6.3.    Bridging Period Distributions Received by Purchaser. If
Purchaser shall receive a distribution to which Section 6.2 hereof applies,
Purchaser shall: (a) within seven (7) days of receipt thereof, pay to Seller its
share of such distribution as calculated in accordance with the provisions of
Section 6.2, and (b) with such payment, provide Seller with details in writing
of Purchaser's calculation. Any money so received by Purchaser shall be held in
trust for Seller until so paid over.

        6.4.    Bridging Period Profits and Losses. If any profit or loss of the
Company shall be required to be allocated between Seller and Purchaser pursuant
to Section 6.2 hereof, Company shall be directed to allocate such profit or loss
in accordance therewith.

        6.5.    Distributions Received by Seller. If any funds on account of any
of the Units relating in whole or in part to any period occurring after the
Closing are received by Seller, Seller shall promptly and in no event within
more than seven (7) days after receipt, pay all such money over to Purchaser
with all necessary endorsements, provided that if Section 6.2 applies, then
Seller shall: (a) only so pay over such portion of such money as is allocated to
Purchaser thereunder, and (b) with such payment, provide Purchaser with details
in writing of Seller's calculation. Any money so received by Seller shall be
held in trust for Purchaser until so paid over.

7.    Certain Covenants.

        7.1.    Certain Notices. Seller shall, prior to the Closing, promptly
provide Purchaser with a copy of (i) any notice or other communication received
by Seller relating to a default of Seller or event which, with notice or lapse
of time or both would become a default of Seller, under the LLC Agreement;
(ii) any material notice or other communication received by Seller from or on
behalf of the Company; and (iii) any notice or other communication received by
Seller relating to any contemplated or pending claim, action, suit, proceeding
or investigation by any court of law, government department, commission, board,
agency, instrumentality or authority involving or relating to the Company or the
Units.

        7.2.    Company Consent. Prior to Closing, Seller and Purchaser shall
cooperate and diligently use all commercially reasonable good faith efforts to
obtain the Company Consent (as hereinafter defined). Seller and Purchaser shall
each bear their own costs in seeking to obtain the Company Consent, and,
notwithstanding anything to the contrary in the LLC Agreement, share evenly any
and all costs incurred by the Company in connection therewith.

        7.3.    Public Announcements. No press release or other public
announcement concerning this Agreement or the transactions contemplated hereby
shall be made by either party without the advance approval thereof by both
Purchaser and Seller, other than press releases or other public

7

--------------------------------------------------------------------------------


announcements that do not identify the other party and that are required by law,
the requirements of applicable exchanges on which the securities of the
announcing party and/or its affiliates are listed or as may be recommended by
counsel in order to comply with any of the foregoing or the fiduciary or other
duties of the announcing party or its affiliates.

        7.4.    Confidentiality. All information furnished in writing by one
party to this Agreement to another party to this Agreement in connection with
this Agreement and the transactions contemplated hereby shall be kept
confidential by the receiving party and shall be used by the receiving party
only in connection with this Agreement and the transactions contemplated hereby,
except to the extent that such information (i) is information which the
receiving party can demonstrate was already known to the receiving party when
received; (ii) thereafter becomes lawfully obtainable from other sources through
no act or failure to act on the part of the receiving party; (iii) is required
to be disclosed in any document to be filed with any federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, including, without limitation, the
Securities Exchange Commission or in connection with any litigation, provided
that the receiving party shall disclose only so much of the confidential
information as is legally required; or (iv) is disclosed pursuant to
Section 7.3. Additionally, each of the parties may disclose such information to
its officers, directors, employees, partners, investment advisors, members and
agents provided that it is disclosed subject to the provisions of this
Section 7.4.

8.    Conditions to Closing

        8.1.    Closing Conditions (to Purchaser's Obligations). The obligations
of Purchaser to purchase the Units and otherwise consummate the transactions to
be consummated at closing are subject to the satisfaction by the Closing Date of
the following conditions (any of which may be waived by Purchaser in whole or in
part, in its sole and absolute discretion):

        (a)    Purchaser shall have completed its due diligence upon the Units,
including, without limitation, due diligence on ARCap Investors, L.L.C. and upon
the assets that it owns and holds within two weeks of the date hereof and shall
be, at the time of the closing, satisfied with the results of such diligence, as
determined by Purchaser in its sole and absolute discretion; provided that
(X) Purchaser shall have notified Seller, in writing, of its intention to
continue with, or, as the case may be, to abandon, the proposed purchase of the
Units within two (2) business days after the completion of such two week due
diligence period with its reasons therefor set forth and (Y) Purchaser's failure
to do so shall be deemed to be written waiver of this condition to Closing;

        (b)    Purchaser or the relevant members of Purchaser shall have
received approval of this Agreement and the transactions contemplated hereby
from the advisory committees of [Intentionally Omitted] within two weeks of the
date hereof;

        (c)    Purchaser and a subsidiary of a fund advised by [Intentionally
Omitted] ("[Intentionally Omitted] Fund") shall have formed, and [Intentionally
Omitted] Fund shall have made its required capital contribution to, a Delaware
limited liability company formed for the purpose of assuming this Agreement and
acquiring the Units;

        (d)    The General Partners and Board of Directors of the [Intentionally
Omitted] Fund shall have consented to the transactions contemplated by this
Agreement within two weeks of the date hereof;

        (e)    Seller shall have executed and delivered to Purchaser all of the
Transfer Documents;

        (f)    A Consent to Transfer and Substitution of Members admitting
Purchaser as a Substitute Member with all rights of a Member holding the
Membership Interests expressed by the Units in form and substance satisfactory
to Purchaser and Seller (the "Company Consent") shall have been

8

--------------------------------------------------------------------------------




executed by Seller, Board of Managers and Company (or those of the foregoing
required for the effectiveness of the Company Consent as determined by
Purchaser) and delivered to Purchaser;

        (g)    The Company shall have received the opinion required by
Section 12.3 of the LLC Agreement in form and substance satisfactory to the
Company or Seller shall have obtained the written waiver from the Board of
Managers of such opinion; and

        (h)    All of the representations and warranties of Seller shall be
true, complete and correct as of the date originally made and as of the Closing
Date.

        8.2.    Closing Conditions (to Seller's Obligations). The obligations of
Seller to sell the Units and otherwise consummate the transactions to be
consummated at closing are subject to the satisfaction by the Closing Date of
the following conditions (any of which may be waived by Seller in whole or in
part, in its sole and absolute discretion):

        (a)    Seller shall have received the requisite approval of this
Agreement and the transactions contemplated hereby from the Board of Directors
of Mack-Cali Realty Corporation within two weeks of the date hereof;

        (b)    Purchaser shall have executed and delivered to Seller all of the
Transfer Documents that require Purchaser's signature;

        (c)    The Company Consent shall have been executed by Purchaser, Board
of Managers and Company (or those of the foregoing required for the
effectiveness of the Company Consent) and delivered to Seller;

        (d)    The Company shall have received the opinion required by
Section 12.3 of the LLC Agreement in form and substance satisfactory to the
Company or Seller shall have obtained the written waiver from the Board of
Managers of such opinion; and

        (e)    All of the representations and warranties of Purchaser shall be
true, complete and correct as of the date originally made and as of the Closing
Date.

        8.3.    Termination. If all of the conditions set forth in Section 8.1
are not satisfied or waived on or before the date that is sixty (60) days from
the date hereof, then Purchaser may, at its option, terminate this Agreement,
and if all of the conditions set forth in Section 8.2 are not satisfied or
waived on or before the date that is sixty (60) days from the date hereof, then
Seller may, at its option, terminate this Agreement. Following any such
termination, neither Seller nor Purchaser shall have any further rights or
obligations hereunder; provided that neither Seller nor Purchaser shall be
relieved of liability for any material breach hereof.

9.    Indemnification

        9.1.    Mutual Indemnity. Seller and Purchaser agree to indemnify,
defend and hold each other harmless from and against any and all loss, cost,
liability, claims or damages arising from or as a result of the breach of any
covenant, representation or warranty made hereunder by the indemnifying party.
Notwithstanding the foregoing, Seller shall not have any liability to Purchaser
for any breach of the representations set forth in Section 3.6 that occurs after
the date hereof solely as a result of any lien, if any, that may arise at law or
in equity (no such lien being intended by the parties) in favor of Seller for
any unpaid Appreciation Contingency that has then become due and payable to
Seller.

10.  Miscellaneous

        10.1.    Complete Agreement. This Agreement (including, without
limitation, the schedules and exhibits hereto) contains the entire agreement
between the parties with respect to the purchase of the

9

--------------------------------------------------------------------------------

Units and supersedes all prior agreements, written or oral, with respect
thereto. This Agreement may not be amended or terminated other than in a writing
signed by all of the parties hereto.

        10.2.    Governing Law. This Agreement shall be governed and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such State, without regard to the
conflict of laws principles thereof. Any dispute with respect to this Agreement
or the transactions contemplated hereby shall be adjudicated in the Courts of
the State of New York or in the United States District Court for the Southern
District of New York and each of the parties hereby irrevocably consents to the
jurisdiction thereof and waives all objections to venue and arguments of forum
non conveniens with respect thereto. Service of process on any party may be
accomplished in any manner permitted by the laws of the State of New York
(without regard to its conflicts of laws rules).

        10.3.    Notices. All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission, or sent by
next-day delivery via Federal Express or a similar overnight courier, as
follows:

(1)    If to Seller to:

MC-Cap, L.L.C.
11 Commerce Drive
Cranford, New Jersey 07016
Telephone: (908) 272-8000
Facsimile: (908) 272 6755
Attn: Mitchell E. Hersh, CEO, and Roger W. Thomas Esq.

(2)    If to Mack-Cali (as hereinafter defined):

11 Commerce Drive
Cranford, New Jersey 07016
Telephone: (908) 272-8000
Facsimile: (908) 272 6755
Attn: Mitchell E. Hersh, CEO, and Roger W. Thomas Esq.

in the case of (1) or (2), with a copy to:

Seyfarth Shaw
1270 Avenue of the Americas
New York, New York 10020
Telephone: (212) 218-5500 Facsimile: (212) 218-5526 Attn: John P. Napoli, Esq.

(3)    If to Purchaser, to:

[Intentionally Omitted]

with copies to:

[Intentionally Omitted]

A notice shall be deemed given for purposes of this Agreement (i) on the date of
delivery, if delivered personally or sent by facsimile transmission, and (ii) on
the first business day following the date of dispatch if sent next-day delivery
via Federal Express or similar overnight courier. Any party may

10

--------------------------------------------------------------------------------

change the address to which notices are to be sent by giving written notice of
such change of address to the other parties in the manner above provided for
giving notice. For the purposes of this Section 10.3, "business day" means any
day other than a Saturday, Sunday or Federal or State holiday in the State of
New York.

        10.4.    Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and legal
representatives. This Agreement is not assignable except by operation of law,
except that: (a) Purchaser (i) may (and it is intended that Purchaser shall)
assign its rights and obligations hereunder to a to be formed Delaware limited
liability company in which one or more affiliates of Purchaser or entities
advised by Purchaser shall be the managing members and in which [Intentionally
Omitted] Fund shall be a member, (ii) Purchaser may, in lieu of (i) assign all
of its rights hereunder or, in addition to (i), assign all of its rights to one
or more potions of the Units to any affiliates or entities advised by it that,
in the event of any waiver, in Purchaser's sole and absolute discretion, of the
closing conditions set forth in Sections 8.1(c) and 8.1(d) above, shall become
the purchaser hereunder of the Units, and (iii) subsequent to the Closing,
Purchase may assign its rights hereunder to any subsequent transferee of the
Units, provided, however, that in the case of any of the foregoing, any such
assignment shall not relieve Purchaser of any of its obligations hereunder
through the Closing of this transaction, but thereafter, with respect to any
Purchaser obligations that survive Closing, if any, Seller shall look only to
the assignee; and (b) after the Closing, Seller may assign its rights hereunder
to any Appreciation Contingency which may hereafter become due, if any, to any
entity which it controls, is under common control with it or which controls it.
For purposes hereof, a person or entity "controls" another if it owns 51% or
more of the voting securities of such entity or otherwise controls its
management and policies.

        10.5.    Counterparts. This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. This Agreement shall not be binding upon any party until each party
has executed at least one counterpart hereof and delivered it to the other
party.

        10.6.    Partial Invalidity. If any time subsequent to the date of this
Agreement, any provision of this Agreement shall be held by an court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall, to the extent held to be illegal, void or unenforceable, be of no force
and effect, but the illegality or unenforceability of such provision shall have
no effect upon and shall not impair the enforceability of any other provision of
this Agreement or of such provision to the extent not held to be illegal, void
or unenforceable.

        10.7.    Incorporation of Schedules. All of the recitals, schedules and
exhibits hereto are hereby incorporated herein and expressly made a part of this
Agreement.

        10.8.    Transaction Costs. Seller and Purchaser shall each be
responsible for and pay all of their own costs (including, without limitation,
attorneys' fees) incurred under and in connection with this Agreement, the
Transfer Documents and the Company Consent. Notwithstanding anything to the
contrary in the LLC Agreement (including the provisions of Sections 12.1 and
12.2(c) thereof), Purchaser and Seller shall each pay one- half of all costs and
expenses incurred by or on behalf of the Company or the Board of Managers in
connection with the Company Consent or any of the transactions contemplated by
this Agreement, including the cost of any opinions required under Section 12.3
of the LLC Agreement.

        10.9.    Survival. This Agreement, including all covenants and
obligations set forth herein and the representations and warranties set forth in
Section 3.6 hereof, shall survive the Closing indefinitely, except that the
representations and warranties set forth in Sections 3.1 through 3.5, Sections
3.7 through 3.9, and 4 shall be extinguished on the day that is one (1) year
after the Closing.

11

--------------------------------------------------------------------------------


        10.10.    Prevailing Party. In the event of any litigation or
arbitration arising under this Agreement or with respect to the transactions
contemplated hereby, the prevailing party in any such litigation or arbitration
shall be entitled to, in addition to its other remedies, to have the other
parties to such litigation or arbitration pay its reasonable attorneys' fees and
other reasonable costs of resolving such litigation or arbitration.

        10.11.    Remedies; Liquidated Damages. Subject to the provisions of
this Section 10.11, each of Seller and Purchaser hereby waives all rights to
seek or obtain any consequential damages. All other rights and remedies of the
parties are hereby preserved. Notwithstanding the foregoing, each of Seller and
Purchaser acknowledges and agrees that if the other party breaches this
Agreement by failing to consummate the purchase and sale contemplated hereby,
then the damages to the non-breaching party would be extremely difficult to
calculate or determine, and that $100,000 would be a reasonable estimate of such
damages. Therefore, in the event of any such breach, the non-breaching party
shall be entitled to the payment of $100,000 by the breaching party, and the
payment of such $100,000 shall constitute liquidated damages and shall be the
sole and exclusive remedy of the non-breaching party. The parties acknowledge
and agree that the foregoing liquidated damages provision applies only with
respect to any breaches that result in a failure of the purchase and sale
contemplated hereby to close and does not apply in the context of any action
brought subsequent to Closing for the breach of any representation or warranty
hereof or to any other breach.

        10.12.    No Third Party Beneficiary. There are no intended third party
beneficiaries to this Agreement, and no person or entity other than Seller and
Purchaser and their permitted successors and assigns may enforce any of the
terms or provisions hereof.

        10.13.    Headings. The section headings and paragraph designations set
forth herein are for the convenience of the reader only, and do not limit,
expand or define the meaning of any term or provision hereof.

        10.14.    Mack-Cali Indemnity. Mack-Cali Realty, L.P., a Delaware
limited partnership ("Mack-Cali"), is joining into this Agreement for the sole
purpose of indemnifying and agreeing to defend and hold harmless and hereby does
indemnify and agree to defend and hold harmless Purchaser from and against any
loss, cost, expense, damage, liability or claim, resulting from the violation,
breach or inaccuracy of any of the representations and warranties set forth in
Section 3 of this Agreement. Mack-Cali is an affiliate of Seller and will derive
substantial, material benefit from the consummation of the transactions
contemplated by this Agreement, and acknowledges that Purchaser would not have
entered into this Agreement but for the provisions of this Section 10.14.

[Remainder of page intentionally left blank; signature pages follow.]

12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    SELLER
 
 
MC-CAP, L.L.C.,
a Delaware limited liability company
 
 
By:
Mack-Cali Realty, L.P.,
a Delaware limited partnership


 
 
By:
Mack-Cali Realty Corporation,
a Maryland corporation


 
 
By:
/s/  MITCHELL E. HERSH            

--------------------------------------------------------------------------------

Name:  Mitchell E. Hersh
Title:    Chief Executive Officer

    [Purchaser's signature page and Mack-Cali Realty, L.P.
joinder page follow.]


13

--------------------------------------------------------------------------------


PURCHASER


[Intentionally Omitted]

14

--------------------------------------------------------------------------------


JOINDER


        Mack-Cali Realty, L.P. hereby joins in the execution of the foregoing
Agreement solely for the purposes set forth in Section 10.14.

        IN WITNESS WHEREOF, Mack-Cali has executed this Agreement as of the date
first above written.

    MACK-CALI REALTY, L.P.,
a Delaware limited partnership
 
 
By:
Mack-Cali Realty Corporation,
a Maryland corporation

    By: /s/  MITCHELL E. HERSH            

--------------------------------------------------------------------------------

Name:  Mitchell E. Hersh
Title:    Chief Executive Officer

15

--------------------------------------------------------------------------------


SCHEDULE 1


Seller


--------------------------------------------------------------------------------

  Units

--------------------------------------------------------------------------------

  Closing Payment

--------------------------------------------------------------------------------

MC-Cap, L.L.C.   1,006,554 Founders Common
Units in ARCap Investors, L.L.C.   $20,224,632

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



PURCHASE AND SALE AGREEMENT
PURCHASER
JOINDER
SCHEDULE 1
